Citation Nr: 1827391	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-08 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for diabetes mellitus with mild cataracts of both eyes, assigning a 20 percent rating, effective August 28, 2009.    

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  This case was before the Board in April 2016, at which point the Board denied a higher rating for diabetes mellitus.  The Veteran appealed the Board's April 2016 decision to the U.S. Court of Appeals for Veterans Claims, only so far as the Board did not adjudicate the issue of entitlement to a TDIU that was raised by the record.  The Veteran did not challenge the merits of the Board's decision with respect to the rating assigned for his diabetes mellitus.  See U.S. Court of Appeals for Veterans Claims August 2017 memorandum decision, p. 2. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's memorandum decision cited to the Veterans' July 2009 Social Security Administration benefits application, in which the Veteran stated that his diabetes, high blood pressure, irregular heartbeat, and pain following a kidney removal limited his ability to work, and that he became unable to work in January 2009.  See U.S. Court of Appeals for Veterans Claims August 2017 memorandum decision, p. 2.  The Court also alluded to the Veteran's VA examination report in February 2010 in which the examiner noted that the Veteran's cataracts had significant effects on his employment.  Id. at 3.  The Court found that the issue of TDIU had been raised by the record on the basis of this evidence.

The Veteran's attorney also submitted a private February 2018 TDIU vocational assessment report from a certified rehabilitation counselor with a waiver of RO jurisdiction noting that the Veteran's diabetes mellitus with cataracts, and neuropathy of the bilateral lower extremities rendered him unemployable since 2010.  The rationale was that the Veteran's symptoms due to his service-connected diabetes would result in significant amount of time off tasks and would reduce productivity, which would not be tolerated by any employer.  The opinion also noted that the Veteran would have difficulty with a sedentary job because he would have to get up often, and also would have problems with continuing his line of work as a truck driver because his feet would get stiff.  It was noted that the Veteran's education of having only completed eighth grade and his work history would not be transferable to another type of job.  While the examiner describes the Veteran's functional impairment as a result of his diabetes with cataracts and peripheral neuropathy of the bilateral lower extremities, and notes that the Veteran would be limited in different types of employment, functional impairment does not amount to unemployability and notably there is significant evidence that is not in agreement with the private examiner's conclusions.  Disability ratings, in and of themselves, are meant to account for lost time from work, including the average impairment in earning capacity resulting from the disabilities in civil occupations.  See 38 C.F.R. § 4.1.  The Board finds that a current physical examination of the Veteran is in order.  The evidence as it stands is insufficient to rate the claim.

The Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) as his combined disability rating for his service-connected disabilities is 20 percent from August 28, 2009; and 40 percent from September 6, 2014, including diabetes mellitus type II with cataracts (rated as 20 percent disabling from August 28, 2009); neuropathy of the right lower extremity associated with diabetes (rated as 10 percent disabling from September 6, 2014); and neuropathy of the left lower extremity associated with diabetes (rated as 10 percent disabling from September 6, 2014).  However, this does not preclude consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter outlining the criteria for substantiating a claim for a TDIU.

2.  Ask the Veteran to identify any additional, relevant treatment records for his service-connected disabilities.

3.  Obtain a VA medical examination and opinion to determine the functional impairment either alone or in combination caused by the Veteran's service-connected disabilities. The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (diabetes with cataracts, and peripheral neuropathy of the bilateral lower extremities) either alone or in combination with each other relative to his ability to engage in activities of daily living and occupational activities.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected.  Neither age nor nonservice-connected disabilities should be considered.  The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.  

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this remand. In addressing the functional impact of the Veteran's service-connected disabilities, the examiner's attention is directed to the February 2018 private vocational employability assessment of record, received in March 2018.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason. 

4.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

5.  Then, refer the Veteran's claim to the Director, C&P Service, for consideration of entitlement to an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors bearing on the issue, including the February 2018 private vocational assessment.

6.  Then readjudicate the claim of entitlement to a TDIU in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




